UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 13-7545


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

WAYNE DWIGHT SIMMONS,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Elizabeth City. James C. Dever,
III, Chief District Judge. (2:10-cr-00009-D-1; 2:12-cv-00005-D)


Submitted:   January 21, 2014             Decided: January 24, 2014


Before MOTZ, KEENAN, and THACKER, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Halerie Fay Mahan, OFFICE OF THE FEDERAL PUBLIC DEFENDER,
Raleigh, North Carolina, for Appellant.     David A. Bragdon,
Assistant United States Attorney, J. Frank Bradsher, OFFICE OF
THE UNITED STATES ATTORNEY, Raleigh, North Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Wayne    Dwight      Simmons        seeks   to     appeal      the    district

court’s orders denying relief on his 28 U.S.C. § 2255 (2012)

motion    based        on    his   collateral         review      waiver      and     denying

reconsideration.            The orders are not appealable unless a circuit

justice or judge issues a certificate of appealability.                                See 28

U.S.C. § 2253(c)(1)(B) (2012).                     A certificate of appealability

will not issue absent “a substantial showing of the denial of a

constitutional right.”             28 U.S.C. § 2253(c)(2) (2012).                    When the

district court denies relief on the merits, a prisoner satisfies

this    standard       by    demonstrating         that    reasonable        jurists    would

find that the district court’s assessment of the constitutional

claims is debatable or wrong.                  Slack v. McDaniel, 529 U.S. 473,

484    (2000);    see       Miller-El     v.   Cockrell,        537 U.S. 322,    336-38

(2003).        When the district court denies relief on procedural

grounds, the prisoner must demonstrate both that the dispositive

procedural ruling is debatable, and that the motion states a

debatable claim of the denial of a constitutional right.                               Slack,
529 U.S. at 484-85.

               We have independently reviewed the record and conclude

that Simmons has not made the requisite showing.                                See United

States v. Copeland, 707 F.3d 522, 528-30 (4th Cir. 2013); United

States    v.    Blick,       408 F.3d 162,      172    (4th    Cir.      2005);    United

States    v.     Lemaster,         403 F.3d 216,    220       (4th    Cir.     2005).

                                               2
Accordingly, we deny a certificate of appealability and dismiss

the appeal.     We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before   this   court   and   argument   would   not   aid   the   decisional

process.

                                                                    DISMISSED




                                     3